DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 5, 2021 cancelled no claims.  Claims 1, 4-5,12, and 20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Interpretation
Below is a list of claim terms and their interpretations:
Media Push Server: A server that performs media delivery or content delivery to a terminal device (based on paragraph 30 of the applicant’s specification).
Source Material of Media Content: Advertising content which may include one or more of the following: text, a picture, an animation, a video, an audio, interactive data, code written by using computer language, and so on (based on paragraph 7 of the applicant’s specification which discloses the material of media content is material of target media content and paragraph 53 which discloses that material refers to data serving as a carrier of media content which may include one or more of the following: text, a picture, an animation, 
Reward: something of value a user such as time for viewing media content or additional media content (based on the commonly understood meaning of the term as there are no definitions provided in the applicant’s specification and the two examples provided in paragraphs 31 and 32 of the applicant’s specification)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims herein are directed to a method, device and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
providing an online service to a user, the online service providing rewards to the user for continuously using the online service for longer than a preset time length; 
at a preset time value prior to the continuous online service provided to the user reaching a preset time length: determining a source material of media content;

In response to the continuous online service provided to the user reaching the preset time length: presenting the media content to the user as an authentication for a reward, wherein the media content comprises a collection of images with at least one inverted image and at least and at least one un-inverted image, and a textual prompt asking the user to identify the at least one inverted image; and modifying service data including access and usage information recorded by the online service and corresponding to an existing account of the user to reflect the reward after the media content is presented to the user and after successful authentication using the media content.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing or sales related activities or behaviors” by gathering data about a user, analyzing the data, determining a result of the analyzing, generating tailored content, and transmitting the tailored content to the user, followed by gathering additional user data, analyzing the additional data, determining a reward based on the analyzing, and providing the reward to the user. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a terminal device or a server having a processor and a memory, the memory storing computer-readable instructions and a media push server. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a terminal device or a server having a processor and a memory, the memory storing computer-readable instructions and a media push server to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from Fig. 10 and paragraphs 30 and 88-89 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, in addition to being considered as part of the abstract idea are also considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: presenting the media content to the user as authentication for a reward.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-11 and 13-19 appear to merely further limit the abstract idea by adding steps related to obtaining an interaction result and performing authentication which is considered part of the abstract idea (Claim 2 and 13); further limit the generating  and presenting steps of the identified abstract idea (Claims 3 and 14); further limit the obtaining, presenting and performing of authentication steps of the identified abstract idea (Claims 4, 5, 15 and 16); further limit the obtaining step of the abstract idea (Claims 7 and 8); adding additional steps relating to setting a timer and determining a duration based on the timer which are steps that are considered part of the abstract idea (Claim 9); adding steps related to obtaining duration data and determining that the duration has reached a preset time length which is considered to be part of the abstract idea (Claims 10 and 11); adding additional steps regarding setting a timer or obtaining duration data, obtaining source material, and generating media content which is considered to be part of the abstract idea(Claims 18 and 19), and therefore only further limit the application of the abstract idea, and do not add significantly more than the abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (PGPUB: 2010/0306055) in view of Wen et al. (PGPUB: 2015/0358689) in further view of Banday et al. (Image Flip CAPTCHA, July 25, 2009, The ISC International Journal of Information Security, Volume 1 Number 2, pp.105-123).

Claims 1, 12, and 20:  Kolb discloses a media pushing method, device and computer-readable storage medium, applied to a terminal device or a server having a processor, comprising: 
a terminal device or a server having a processor and a memory, the memory storing computer-readable instructions (Kolb: Paragraph 19 – server that communicates over a network with a second computer operated by the user; executing a set of instructions on the processor of the computer that implements the techniques discussed herein; 42 – computing devices includes at least one processing unit and memory);
providing an online service to a user, the online service providing rewards to the user for continuously using the online service for longer than a preset time length (Kolb: Paragraph 19 - upon receiving from the user within the input component a challenge response, compare the challenge response to the solution, and to, upon equating the challenge response and the solution, present a reward within the application to the user; 26 – the application may comprise a media renderer that may be capable of rendering a media item (e.g., a picture, video or audio segment, an interactive model, or a document) that the reader requests to have rendered; application may comprise an online service that is provided by a server; at a certain point in the media segment, the user may be presented with a challenge asking about the advertisement information and allowing the user to continue viewing the media segment only if a correct answer is provided; 33 - the challenge may be presented in an already-executing application (e.g., between levels of a game being played by the user, or before performing a task in a utility 
at a preset time value prior to the continuous online service provided to the user reaching the preset time length: determining a source material of media content from a media push server; and generating the media content according to the source material; and 
Kolb disclose:
determining a source material of media content from a media push server (Kolb: Paragraph 25 - the computer may access the advertisement from another website that hosts the advertisement; or may receive the advertisement from an advertiser; or may natively host or generate the advertisement to be utilized by these techniques); and
generating the media content according to the source material (Kolb: Paragraph 26 - a media segment may incorporate some information that is programmatically extracted from the advertisement); 
Kolb does not specifically state that the determining and generating is performed at a preset time value prior to the continuous online service provided to the user reaching the preset time length. 
However, the analogous art of Wen discloses that it is well known to pre-fetch media content prior to a break point by utilizing a predetermined amount of time prior to the break to begin pre-fetching process in at least paragraphs 17 through 19.
Wen: Paragraph 3)
In response to the continuous online service provided to the user reaching the preset time length (Kolb: Paragraph 25 - a certain point in the media segment is the user reaching a preset time length; 33 - between levels of a game means that the user has reach a preset time length in the game associated with the level):
presenting the media content to the user as authentication for a reward wherein the media content comprises a collection of images with at least one inverted image and at least one un-inverted image, and a textual prompt asking the user to identify the at least one inverted image 
Kolb discloses presenting the media content to the user as an authentication for a reward, wherein the media content comprises a collection of images , and a textual prompt asking the user to identify a feature of the image and then comparing the response to a solution, and determining whether the response equates to the solution in at least paragraphs 18 and 32 (Kolb: Paragraph 18 - the picture comprising the advertisement may be segmented to form sliding tiles; and an authentication challenge that requires a visual analysis of a plurality of images along with a textual prompt such as “which of these pictures is correctly colored to match the advertisement?”; 32 
Kolb does not disclose wherein the media content includes at least one inverted image and at least one un-inverted image, and a textual prompt asking the user to identify the at least one inverted image.
The analogous art of Banday discloses that it well known when providing an authentication challenge to provide a media content that includes at least one inverted image and at least one un-inverted image and the user is required to select the images based on the image orientation on at least page 108, column 2, lines 12- 26 (user instructed to identify every non-flipped image set of eight images in which three images appear as normal without any flip and the rest appear in a flipped state) and page 109, column 2, last 3 lines through page 110, column 1, line 5 (“ A CAPTCHA image shown in Figure 5 depicts this technique. As can be seen from this image that there are 16 groups and individual photographs out of which five are in non-flipped state. The user needs to click on these photographs to gain entry into the system. A chosen size of the CAPTCHA image can have more or less than 16 sub-photographs so as to make segmentation difficult.).
Kolb and Banday are clearly analogous art as they are both directed to providing image-based authentication of users.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, included an authentication challenge requiring the user to identify the orientation of 
Kolb, Wen and Banday do not specifically state that the user is asked to identify the inverted image.
Kolb, Wen and Banday do disclose identifying features of a set of images such as color or orientation.  One of ordinary skill in the art, would realize that the references cannot be reasonably expected to disclose all possible features and orientations that can be used for authentication, and that simple modifications of the disclosed feature and/or orientations would have a reasonable expectations of success.  A person of ordinary skill in the art would have good reason to pursue such simple modifications that are within his or her technical grasp. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, at attempt such simple modification such as simply modifying Kolb, Wen and Banday to require the user to select the inverted image, instead of the un-inverted image as disclosed by Banday and associating the selection of the inverted images with the correct solution.  Such a modification would be a trivially simple 
modifying service data including access and usage information recorded by the online service and corresponding to an existing account of the user to reflect the reward after the media content is presented to the user and after successful authentication using the media content. (Kolb: Paragraph 26 - allowing the user to continue viewing the media segment only if a correct answer is provided; 33 - the challenge may be presented in an already-executing application (e.g., between levels of a game being played by the user, or before performing a task in a utility application); the application may be suspended before presenting the challenge, and the reward may be presented by resuming the application; participation in the online service (e.g., registering a user account for a website; the computer may comprise a provider of an online service, and the user may have requested participation in the online service (e.g., registering a user account for a website, or posting an entry in an online forum); the application may present the challenge as a precondition of permitting the participation, and presenting the reward may comprise permitting the participation of the user in the online service);


in response to an interactive operation performed by the user on the media content presented as authentication for the reward, obtaining an interaction result (Kolb: Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response. The challenge response may then be delivered by the client computer to the computer webserver configured to host the application; 30 - the challenge involves a degree of user interaction with the advertisement in addressing the challenge and preparing the challenge response, because the relationship of the challenge to the solution is based on the information extracted from the advertisement); 
performing the authentication for the reward on the user according to the interaction result (Kolb: Paragraph 21 - In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response and to compare the challenge response to the to the solution; 32 - comparing the challenge response with the solution, and of determining whether the challenge response equates to the solution; 33 - rewards may be presented to the user upon equating the challenge response with the solution).


obtaining at least one presentation element according to the source material, and setting a presentation attribute of each presentation element (Kolb: Paragraph 27 - an automated segmentation  of the advertisement, wherein the challenge involves displaying the segments (presentations elements) in an incorrect order (presentation attribute), the solution involves the correct ordering (presentation attribute) of the segments (presentation element), and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response. A challenge may be generated from an advertisement by applying such techniques to produce an altered image (presentation element) (e.g., removing one or more shapes or colors from the image; extracting only an identified shape, face, or object from the image; or dividing the image along detected gradients or boundaries (presentation attributes)) and challenging the user to interact with the image, e.g., to derive the original image or to identify missing information); and 
wherein presenting the media content comprises presenting the at least one presentation element according to the presentation attribute (Kolb: Paragraph 27 – the challenge involves displaying (presenting) the segments (presentations elements) in an incorrect order (presentation attribute) and the solution involves 

Claims 4 and 15: Kolb, Wen and Banday disclose the method according to claim 3 and the device according to claim 14:
wherein obtaining at least one presentation element according to the source material, and setting a presentation attribute of each presentation element further comprises: 
obtaining a picture from the source material (Kolb: Paragraph 19 -programmatic analysis may be applied to the advertisement, e.g., image analysis, natural-language parsing, or letter-matching algorithms; 27 - programmatically analyzing the image to identify a visual aspect, generating the challenge as a query relating to the visual aspect, and generating the solution as a description of the visual aspect); 
dividing the picture into a plurality of portions (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); 
generating a plurality of sub-pictures corresponding to the plurality of portions (Kolb: Paragraph 27 - an automated segmentation of the advertisement, 
setting a presentation location of each sub-picture, wherein a presentation location of at least one sub-picture is different from a presentation location corresponding to the sub-picture in the picture (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); 
wherein presenting the at least one presentation element comprises: 
presenting the plurality of sub-pictures according to the presentation location of each sub-picture (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response);

in response to a moving operation performed by the user on some or all of the sub-pictures, determining a second presentation location of each sub-picture (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response);
 and wherein performing authentication on the user according to the interaction result comprises: 
determining whether the second presentation location of any sub-picture is different from the presentation location corresponding to the sub-picture in the picture (Kolb: Paragraph 27 - An automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response. These challenges and responses may be integrated, e.g., as in the sliding tile puzzle presented in FIG. 3, or as a jigsaw puzzle, as a scavenger hunt, etc.; 32 - The challenge response may be determined to equate to the solution 
determining that the authentication for the reward on the user fails if the second presentation location of any sub-picture is different from the presentation location corresponding to the sub-picture in the picture (Kolb: Paragraph 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.; 33 - rewards may be presented to the user upon equating the challenge response with the solution);
otherwise, determining that the authentication of the reward on the user succeeds (Kolb: Paragraph 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.; 33 - rewards may be presented to the user upon equating the challenge response with the solution).

Claims 5 and 16: Kolb, Wen and Banday disclose the method according to claim 3 and the device according to claim 14: 
wherein obtaining at least one presentation element according to the source material, and setting a presentation attribute of each presentation element further comprises: 
Kolb: Paragraph 27 - An automated segmentation of the advertisement, wherein the challenge involves displaying the segments (plurality of presentation elements) in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); and
setting a presentation form of each presentation element, wherein there are at least two presentation forms that are set for the plurality of presentation elements (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order (first presentation form is the location of each segment in an incorrect order), the solution involves the correct ordering (second presentation form is the location of each segment in a correct order) of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis (which is also a plurality of presentation forms for each of the segments)) to produce a challenge response); 
wherein presenting the at least one presentation element comprises: 
presenting the plurality of presentation elements to the user according to a presentation form of each presentation element (Kolb: Paragraph 27 - an 
providing prompt information for the user, to prompt the user to perform an operation on presentation elements in a specified presentation from among the at least two presentation forms (Kolb: Paragraph 4 - “which words best describe the colors of this image?”; “how many faces are shown here?”; or “where is the red object in relation to the blue object?”; 18 - “which of these pictures is correctly colored to match the advertisement?”; 19 - The instructions of the method are also configured to present the challenge to the user within the application, as well as an input component configured to accept input from the user (e.g., a textbox configured to receive textual input; a voice-recognition component configured to receive voice input; or an interactive interface that allows a user to operate a puzzle, such as by entering letters in the crossword puzzle, such as by typing letters in with a keyboard, or dragging-and-dropping letters onto the puzzle, or by sliding tiles in the sliding-tile puzzle.)
wherein obtaining the interaction result comprises: 
in response to a selection operation performed by the user on some or all of the presentation elements, determining a presentation element selected by Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); and 
wherein performing authentication for the reward on the user according to the interaction result comprises: 
comparing the determined presentation element with the presentation element corresponding to the specified presentation form (Kolb: Paragraph 27 - An automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response. These challenges and responses may be integrated, e.g., as in the sliding tile puzzle presented in FIG. 3, or as a jigsaw puzzle, as a scavenger hunt, etc.; 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.), and 
Kolb: Paragraph 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.; 33 - rewards may be presented to the user upon equating the challenge response with the solution); and 
determining that the authentication of the reward on the user succeeds if the determined presentation element is consistent with the presentation element corresponding to the specified presentation form (Kolb: Paragraph 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.; 33 - rewards may be presented to the user upon equating the challenge response with the solution).

Claims 6 and 17: Kolb, Wen and Banday disclose the method according to claim 3 and the device according to claim 14: 
wherein obtaining at least one presentation element according to the source material, and setting a presentation attribute of each presentation element comprises: 
Kolb: Paragraph 19 - The challenge and the solution may take many forms, such as a factual or visual puzzle or a question-and-answer pair, and may be generated by many forms of programmatic analysis that may be applied to the advertisement, e.g., image analysis, natural-language parsing, or letter-matching algorithms; 28 - If an advertisement includes text describing a product, an automated algorithm might challenge the user to provide some of the facts illustrated in the advertisement. For such advertisements, the techniques discussed herein may be applied by programmatically analyzing the advertisement to identify a factual aspect, generating the challenge as a query soliciting the factual aspect, and generating the solution as the factual aspect. For example, a natural-language parsing algorithm might automatically identify pairs of words denoting a fact (e.g., an adjective/noun pair might comprise a fact or description. The algorithm may generate many types of challenges and responses (e.g., “how many MPG?”; “35 represents the number of: (a) MPG highway, (b) MPG city, (c) horsepower, (d) price”; “the MPG highway measure is: (a) 10-20; (b) 20-30; (c) 30-40 . . . ”)) Figure 2, item 22 – Shows the presentation forms for three segments of text taken from the source material of Figure 1, each of the segments of text have presentation attributes such a typeface, size, location, and direction); 
wherein presenting the at least one presentation element comprises: 
Kolb: Figure 2, item 22 - Shows at least three segments of text present to the user according to the presentation form (size, location, typeface and direction) of each segment); 
presenting at least two interaction regions, wherein each interaction region corresponds to one segment of text in the at least two segments of text, and a presentation attribute of each interaction region is set to be the same as a presentation attribute set for the corresponding text (Kolb: Figure 2, item 22 - Shows at least thirteen interaction regions corresponding to at least three segments of text and the presentation attributes such as size, location, typeface, and direction of each presentation region is set to be the same as the presentation attribute set for the corresponding text)
providing prompt information for the user, to prompt the user to perform a matching operation on the at least two segments of text and the at least two interaction regions (Kolb: Figure 2, item 22 - Shows prompts such as the numbers 1, 2, and 3 associated with the interactive crossword puzzle and the at least three corresponding clues are below the crossword puzzle and providing textual prompts to prompt the user to perform a matching operation on the at least thirteen interactive regions of the crossword puzzle); 
wherein obtaining an interaction result comprises: 
in response to an operation performed by the user on the text or the interaction region, determining text corresponding to each interaction region after the user performs the operation (Kolb: Figure 2, item 24 shows the Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response (e.g., a solution to a puzzle, a text entry in a textbox, a correct set of input controlling a game, etc.). The challenge response may then be delivered by the client computer to the webserver computer. In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response within the input component generated by the user and to compare the challenge response to the to the solution 24. If the challenge response evaluating component equates the challenge response with the solution 24, the challenge response evaluating component may then present a reward) ; and 
wherein performing authentication on the user according to the interaction result comprises: 
determining whether each interaction region and the corresponding text after the user performs the operation have a same presentation attribute (Kolb: Figure 2, item 24 shows the solution to the challenge; Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response (e.g., a solution to a puzzle, a text entry in a textbox, a correct set of input controlling a game, etc.). The challenge response may then be delivered by the client computer to the webserver computer. In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be 
determining that the authentication for the reward on the user fails if each interaction region and the corresponding text after the user performs the operation do not have the same presentation attribute (Kolb: Figure 2, item 24 shows the solution to the challenge; Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response (e.g., a solution to a puzzle, a text entry in a textbox, a correct set of input controlling a game, etc.). The challenge response may then be delivered by the client computer to the webserver computer. In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response within the input component generated by the user and to compare the challenge response to the to the solution 24. If the challenge response evaluating component equates the challenge response with the solution 24, the challenge response evaluating component may then present a reward); and 
determining that the authentication for the reward on the user succeeds if each interaction region and the corresponding text after the user performs the operation have the same presentation attribute (Kolb: Figure 2, item 24 Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response (e.g., a solution to a puzzle, a text entry in a textbox, a correct set of input controlling a game, etc.). The challenge response may then be delivered by the client computer to the webserver computer. In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response within the input component generated by the user and to compare the challenge response to the to the solution 24. If the challenge response evaluating component equates the challenge response with the solution 24, the challenge response evaluating component may then present a reward).

Claims 7 and 8: Kolb, Wen and Banday disclose the method according to claim 1, wherein obtaining the source material of the media content, generating the media content according to the source material, and presenting the media content to the user comprises: 
obtaining, by the terminal device or the server, the source material from the server (Kolb: Paragraph 25 - the computer may access the advertisement from another website that hosts the advertisement; or may receive the advertisement from an advertiser; or may natively host or generate the advertisement to be utilized by these techniques); 
Kolb: Paragraph 26 - a media segment may incorporate some information that is programmatically extracted from the advertisement); 
providing the media content or rendering data to the display device and displaying the media content in the display device of the terminal device (Kolb: Paragraph 26 - at a certain point in the media segment, the user may be presented with a challenge asking about the advertisement information; 32 - comparing the challenge response with the solution, and of determining whether the challenge response equates to the solution).

Claims 9-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (PGPUB: 2010/0306055) in view of Wen et al. (PGPUB: 2015/0358689) in further view of Banday et al. (Image Flip CAPTCHA, July 25, 2009, The ISC International Journal of Information Security, Volume 1 Number 2, pp.105-123) in further view of Alhadeff et al. (PGPUB: 2013/0080242)

Claims 9, 10, 11, 18 and 19: Kolb, Wen and Banday disclose the method according to claim 1 and the device according to claim 12, wherein the processor, when executing the instructions, is further configured to: 
determining that the online duration of the user using the online service reaches a preset time length (Kolb: Paragraph 26 - At a certain point in the media segment the user may be presented with a challenge asking about the 
obtain the source material from the server (Kolb: Paragraph 25 - the computer may access the advertisement from another website that hosts the advertisement; or may receive the advertisement from an advertiser; or may natively host or generate the advertisement to be utilized by these techniques); 
generating the media content or rendering data of the media content by using the source material (Kolb: Paragraph 26 - a media segment may incorporate some information that is programmatically extracted from the advertisement); 
providing the media content or rendering data to the display device and displaying the media content in the display device of the terminal device (Kolb: Paragraph 26 - at a certain point in the media segment, the user may be presented with a challenge asking about the advertisement information; 32 - comparing the challenge response with the solution, and of determining whether the challenge response equates to the solution).
set a timer for monitoring the online duration of the user using the online service or periodically obtain the online duration of the user using the online service from the server or determining, according to a message received by the device, that the online duration of the user using the online service reaches the preset time length.
Kolb, Wen and Banday disclose determining that the online duration of the user using the online service reaches a preset time length in at least paragraph 26 of Kolb where he discloses that at a certain point in the media segment the 
Kolb, Wen and Banday do not specifically disclose how the present time length of a user reaching a certain point in the media segment is determined.  Thus, Kolb, Wen and Banday do not disclose that the online duration is obtained by setting a timer for monitoring the online duration of the user using the online service, periodically obtain the online duration of the user using the online service from the server or determining, according to a message received by the device, that the online duration of the user using the online service reaches the preset time length. 
However, the analogous art of Alhadeff discloses that it is well known to: 
set a timer, for use in inserting an interactive challenge and response message, that monitors the online duration of the user using the online service and determining that the online duration of the user using the online service reaches the preset time length when the online duration monitored by the timer reaches the preset time length in at least paragraphs 22, 25, 133 (Alhadeff: Paragraph 22 - Challenge generator, and challenge-response module is disposed on the server and/or the client device; 25 - The challenge is presented to each user by interrupting the play of the targeted multimedia content after an interrupt time period. The interrupt time period is less than duration of the targeted multimedia content. A timer is provided to begin counting 133 - One or more challenges are presented at one or more times or at different time periods or time intervals, during or after the multimedia content is played. For example, the first challenge is presented half way through the play of a multimedia clip and the second challenge is presented at the end of the multimedia clip.); or
periodically obtaining, by the terminal device, the online duration of the user using the online service from the server; and determining whether the online duration reaches the preset time length (Alhadeff: Figure 13, item 1301b – the View Confirmation Module on the server; Paragraph 21 – the view confirmation module presents the challenge based on an interrupt time period; 25 – a timer is provided to begin counting the interrupt time period at the start of the play of the multimedia content; 22 – the challenge generator module is disposed on the client; 208 - The client device may also download a client software module, for example, a view confirmation module b over the communication link for making service requests to the server, while the server addresses the service requests; The multimedia content, incorporating the challenge-response mechanism, may also be transmitted through the communication link and rendered on a web browser in an internet enabled client device or mobile phone as 203 - The timer counts an interrupt time period for interrupting the playing of the multimedia content and presenting the challenge, random in content, where the interrupt time period is less than duration of the multimedia content); or 
determine by the server, in response to a message that is received from the terminal device indicating that the online duration of the user using the online service reaches the preset time length, that the duration reaches the preset time length (Alhadeff: Paragraph 22 - Challenge generator module is disposed on the server; 192 – The timer is on the client device generator; 208 - The client device may also download a client software module, for example, a view confirmation module b over the communication link for making service requests to the server, while the server addresses the service requests; The multimedia content, incorporating the challenge-response mechanism, may also be transmitted through the communication link and rendered on a web browser in an internet enabled client device or mobile phone as streaming multimedia content; 25 - The challenge is presented to each user by interrupting the play of the targeted multimedia content after an interrupt time period. The interrupt time period is less than duration of the targeted multimedia content. A timer is provided to begin counting the interrupt time period at the start of the play of the multimedia content. When the timer reaches the interrupt time period, the play of the multimedia 133 - One or more challenges are presented at one or more times or at different time periods or time intervals, during or after the multimedia content is played. For example, the first challenge is presented half way through the play of a multimedia clip and the second challenge is presented at the end of the multimedia clip; 203 - The timer counts an interrupt time period for interrupting the playing of the multimedia content and presenting the challenge, random in content, where the interrupt time period is less than duration of the multimedia content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the timer and monitoring the online duration of the user using the online service and determining that the online duration of the user using the online service reaches the preset time length when the online duration monitored by the timer reaches the pre-set time, and the various locations of the timer module and the challenge generator that require the terminal to obtain  periodic communication (messages) from the server and/or the server receiving duration messages from the terminal device of Alhadeff as the method for determining the certain time during the presentation of the media in which to generate the challenge in the invention of Kolb, Wen and Banday.  
The rational for doing so is that it merely requires applying a known technique to a known device, method or product ready for improvement to yield predictable results based on the following evidence:  Kolb, Banday and Alhadeff .

Response to Arguments
Applicant's arguments directed to the 35 USC 101 rejection of claims 1-20 filed March 5, 2021 have been fully considered but they are not persuasive.
The applicant argues that the elements of: a preset time length, a preset time value, determining a source material media content and generating the media content according to the source material transform the abstract idea into a practical application.  The examiner disagrees.  In order to be considered an “additional element” that is capable of transforming an abstract idea into a practical application the claim element must be outside of the identified abstract idea.  In the instant case the elements of a preset time length, a preset time value, determining a source material media content and generating the media content according to the source material have all been identified as part of the abstract idea and as such cannot be considered an additional element.  The timing of determining, generating and transmitting a media content is merely a mathematical algorithm used in analyzing user data and as such any improvement realized by using this algorithm is an improvement in to the abstract idea. (See SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An 
 Applicant's arguments directed to the 35 USC 102 rejection of claims 1-20 filed March 5, 2021 have been fully considered but they are not persuasive.
The applicant asserts that Kolb does not disclose providing an online service to a user, the online service providing a reward to the user for continuously using the online service for more than a preset time. This applicant appears to be either misinterpreting the Kolb reference or placing a much narrower interpretation of the limitation than required when given its broadest reasonable interpretation.  Kolb clearly disclose in the cited sections above that the user is rewarded for continuously using the online service to play a game up to a specific level at which time the challenge and reward are provided upon providing a successful solution to the challenge.  At which time, the user is allowed to continuously use the online service for a preset time until another challenge and reward are possible.  The same is true in the cited section regarding the continuous use of the service to watch a video until a preset time arrives and a challenge and 
The applicant’s argument directed to the newly proposed claim amendments have been addressed in the rejection above with the inclusion of additional prior art to teach many of the amended limitations.  The examiner notes that the applicant provided no specific arguments as to why the current art of record did not teach any of the amended limitations.  Instead, the applicant merely used a general allegation that the current prior art does not teach the limitations.  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shuster (US Patent Number 8,291,340): discloses the selection of content to display to users based on a timer and predefined periods.
Kang (PGPUB: 2011/0238495): discloses the insertion of time dependent advertisements into media content using a timer.
Narancsik et al. (PGPUB: 2014/0149203): discloses the use of a CAPTCHA to prove that a user account is not being operated by a machine or computer program and to verify that the user was attentive while viewing content.
Hamilton, II et al. (PGPUB: 2012/0246008): providing a user with a base level of access to media such as an amount of time for which a requested media will play, upon expiration of the allotted time, the system presents a CAPTCHA test .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621